El Juez PresideNte Señor del Toro,
emitió la opinión del tribunal.
El presente certiorari se lia establecido con objeto de revisar los procedimientos en nn pleito civil en el qne la Corte de Distrito de Ponce dictó sentencia declarando la demanda con'lugar. La demandada, qne es aquí la peticio-naria, apeló de la sentencia para ante esta Corte Suprema y solicitó además nn nuevo juicio. La apelación fue deses-timada. La sentencia quedó firme y la demandante solicitó su ejecución. La corte de distrito ia ordenó. La deman-dada entonces solicitó de la corte de distrito que suspendiera la orden de ejecución porque no fue notificada de la moción del demandante solicitando que se librara dicha orden y porque existía pendiente en el mismo pleito una solicitud de nuevo juicio negada por la corte pero apelada al Supremo. La corte de distrito oyó a los abogados de ambas partes y finalmente declaró no haber lugar a suspender la ejecución. Su resolución copiada en lo pertinente dice:
"Por cuanto: Toda Corte tiene poder para.lmcer cumplir sus sentencias, órdenes y providencias, y más si éstas fuesen firmes.
Por cuanto: Para eximir a una persona o a sus representantes de los efectos de una sentencia, que contra ella se hubiese dictado, ha de ser por causa de equivocación, inadvertencia, sorpresa o excusable negligencia, causales que no concurren en el presente caso.
"Visto el art. 140 del Código de Enjuiciamiento Civil, American Railroad Co. vs. Ortiz, 16 D.P.R. 287 y Cyc. 23, 1017, 1018, y Corpus Juris 23, 521, 522, no ha lugar a la reconsideración solicitada y sus-pensión pedida de la orden de ejecución de sentencia, dictada por esta Corte en 16 de agosto del corriente año.
"Ponce, P. R., 30 de agosto de 1926.”
La demandada pidió a esta corte que interviniera me-diante certiorari. El auto fué expedido y debemos ahora estudiar y resolver si la corte debió o no suspender la eje-cución mientras se tramitaba y decidía la apelación inter-puesta contra la orden denegatoria del nuevo juicio.
Sostiene la parte demandante en el pleito civil y que *310como tal intervino en este procedimiento de certiorari que la cuestión de suspensión de la ejecución de una sentencia depende de la ley que así lo determine y que en Puerto Eico no existe tal precepto legal.
En Puerto Rico existe el precepto legal general conte-nido en el artículo 298 del Código de Enjuiciamiento Civil rigiendo además todos los precedentes y la jurisprudencia americanos como consecuencia de la adopción completa del nuevo sistema de enjuiciar. En la propia decisión de esta corte citada como autoridad por la corte sentenciadora— The American Railroad Co. of P. R. v. Ortiz, 16 D.P.R. 286 —se decidió que—
“Una corte de distrito tiene facultades para suspender sus pro-pias sentencias,' cuando se le demuestre en debida forma que hay motivos suficientes para ello, y por algo que ha ocurrido durante la pendencia del litigio o después de dictada la sentencia, y la Corte Suprema también tiene facultades para suspender sus propias sen-tencias en los casos en que procede hacerlo por los mismos motivos.”
Es cierto que el hallarse pendiente una solicitud de nuevo juicio no opera por sí mismo como una suspensión de la ejecución de la sentencia dictada en el pleito, pero se lia resuelto que es base suficiente para que la corte dicte una orden suspendiendo la ejecución. Véase el propio texto de Corpus Juris citado en la resolución del juez de distrito, 23 C. J. 524. El mismo caso de Harris v. Barnhart, 97 Cal. 546, citado en su impugnación del certiorari por la parte de-mandante, es autoridad para sostener lo que dejamos esta-blecido. En él se decidió:
“Una moción para nuevo juicio no paraliza o suspende la ope-ración de una sentencia final en un pleito, en ausencia de una or-den de la corte a tal efecto.” Las itálicas nuestras.
No hay, pues, duda alguna de que la suspensión puede decretarse.
Lo único que en verdad nos hace vacilar para inter-*311venir por medio de este procedimiento de certiorari, es la bien sentada regla qne dice: “que la concesión de una sus-pensión de la ejecución de una sentencia descansa en la discreción de la corte que no será revisada a menos que sea usada caprichosamente o se abuse de ella.” 23 C. J. 528.
Sin embargo si se observa el espíritu que guió al legis-lador puertorriqueño al adoptar el nuevo código de enjuicia-miento civil en materia de suspensiones una vez que se es-tablece una apelación, al suprimir el requisito de la fianza, se verá que el campo de la discreción judicial en un ca&o como el presente siguiendo igual espíritu quedó si no elimi-nado por completo en gran parte .restringido.
Y si se observan los términos en que aparece redactada la resolución de cuya revisión se trata, se verá también que la atención del juez de distrito estuvo fija no en el estudio de las circunstancias concurrentes para apreciar si debía o no ejercitar su discreción, sino en su facultad para ordenar la ejecución de sus sentencias. Quizá se insistió que la corte inevitablemente debía reconsiderar su orden por no haber" tenido poder para dictarla.
Y se verá además de un estudio de la indicada resolu-ción que no sólo debió haber ocurrido lo que antecede si que de lo consignado en su por cuanto segundo se desprende que la corte no tenía un concepto exacto de,lo que se le pedía y exigió la concurrencia de requisitos innecesarios. No se trataba de eximir a una parte de los efectos de una senten-cia para lo cual hubiera sido necesaria la demostración de la equivocación, la inadvertencia, la sorpresa* o la excusable negligencia a que la corte se refiere, sino de la suspen-sión de la ejecución de una sentencia mientras se sustan-ciaba y decidía una apelación en la que dicha sentencia po-dría quedar sin efecto.
Como se dijo al principio, la sentencia apelada quedó *312firme no porque esta corte resolviera el recurso en sus mé-ritos, sino porque el recurso fue desestimado. La desesti-mación obedeció a no haberse elevado en tiempo la trans-cripción. Campos v. Great American Insurance Company, 35 D.P.R. 1021.
La solicitud del nuevo juicio, según aparece de los autos, entre otros extremos se basa en que la prueba es insu-ficiente para justificar la sentencia. Si esta corte decidiera que el nuevo juicio debía concederse, la sentencia dictada caería por su base.
Y no debe perderse de vista que se trata de un caso en cobro de póliza resuelto a favor del demandante. Si éste cobrara el importe de la misma, nada le impediría disponer de él inmediatamente, pudiendo resultar luego enteramente ineficaz la anulación de la sentencia a virtud de la apelación de la resolución denegatoria del nuevo juicio.
Siendo ello así, lo lógico y lo -prudente y lo justo es suspender la ejecución de la sentencia con las debidas garan-tías para la parte basta abora victoriosa, mientras la ape-lación pendiente se decide. Parece oportuno bacer la si-guiente cita:
“A menos que lo exija el estatuto, como sucede a veces, el juez que- concede una suspensión de ejecución no tiene necesariamente que exigir fianza como una condición en todos los casos, aunque esto se bace a menudo aun cuando el demandado sea solvente, y se ba declarado ser la regla establecida en equidad el exigir fianza en tales casos.” 23 C. J. 528-29.
Por virtud de todo lo expuesto debe anularse la orden de agosto 30, 1926, y devolverse el caso a la corte de su ori-gen para que decrete la suspensión solicitada exigiendo las garantías que estimare procedentes y justas de acuerdo con las circunstancias concurrentes.
El Juez Asociado Señor Hutchison no intervino en la resolución de este caso y el Asociado Señor Franco Soto firmó “conforme con la sentencia.”